Citation Nr: 0126194	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  99-10 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left (minor) wrist fusion, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.  

This matter came to the Board of Veterans' Appeals (Board) 
from a January 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
The veteran initially included a request for a hearing before 
a member of the Board.  A hearing initially scheduled for 
August 2001 was postponed until a date in October 2001.  In a 
brief, dated the day of the scheduled hearing, the veteran's 
representative reported that the veteran was unable to appear 
due to circumstances beyond his control.  A request for 
another postponement was not presented, and good cause for 
his failure to show was not presented.  Therefore, no further 
action will be taken on the appellant's request for a 
hearing.  


FINDING OF FACT

Postoperative residuals of a left (minor) wrist fusion are 
not manifested by favorable wrist ankylosis in a position 
worse than 20 to 30 degrees of dorsiflexion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
post operative residuals of a left wrist fusion have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5214 (2001); 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified in pertinent part at 38 C.F.R. § 3.102, 
3.159). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records document an injury to the 
veteran's left wrist.  At his July 1956 separation 
examination, the examiner did not find any limitation of 
upper extremity motion or loss of strength. 

A VA examination was conducted in 1969, and the examiner 
diagnosed residuals of a nonunion fracture of the left 
navicular bone.  X-rays revealed a nonunion fracture of the 
navicular bone with possibly minimal sclerosis of the distal 
fragment.  By rating action of July 1969, service connection 
was established for residuals of a left wrist fracture, and a 
noncompensable rating was assigned.  

In November 1974, the veteran underwent an open reduction and 
internal fixation with a cancellous screw right fixation of 
the navicular nonunion.  By rating action of December 1974, a 
temporary total rating of 100 percent was assigned based on 
convalescence.  A rating of 10 percent was assigned for the 
period following the expiration of the convalescence rating.  

Follow-up treatment for the left wrist is noted in VA records 
dated in 1975.  A VA examination was conducted in November 
1975, and the examiner diagnosed a non union, post-operative 
fracture of the navicular bone of the left wrist.  X-rays 
revealed nonunion.  In March 1976, the veteran underwent a 
repeat open reduction internal fixation of the left wrist 
with bone grafting.  By rating action of May 1976, the RO 
assigned a temporary total rating for the convalescence 
period, with the resumption of the 10 percent rating at the 
expiration of the convalescence period.  

A VA examination was conducted in February 1977, and the 
examiner diagnosed post-operative residuals of the fracture 
of the left wrist without union.  Bony union was not found on 
the x-ray.  In July 1977, the veteran underwent a left wrist 
fusion with right iliac bone graft.  By rating action of 
September 1977, a temporary total rating was assigned, and an 
increased rating of 20 percent was assigned effective October 
1, 1977. 

VA records reflect the veteran's continued complaints of left 
wrist pain and weakness in 1977 and 1978.  A VA examination 
was conducted in April 1978.  The veteran complained that his 
wrist was still sore and reported that he was taking 
medication for pain.  The veteran pointed out that there was 
no left wrist mobility and that he wore a strap on his wrist 
while working.  At the time, the veteran was working as a 
lathe operator.  The examiner observed fusion of the left 
wrist without any motion in flexion or extension.  The 
examiner commented that the very slight jog of motion in 
inversion and eversion, was more apparent than real, and 
further noted that an x-ray would be obtained.  The wrist was 
in the neutral position.  Left wrist X-rays revealed that 
thin wire pin across the old fractured navicular had been 
removed.  It was also noted that the old fractures had 
completely healed.  The x-rays showed partial fusion of the 
proximal carpal bones and the carporadial joint.  The radial 
styloid had been removed.  The examiner noticed some 
thickening of the surrounding soft tissues. 

A VA examination was conducted in October 1979.  The veteran 
complained that his wrist became painful in damp and cold 
weather, and that he was unable to lift anything with the 
left hand.  He noted a loss of strength, as well as numbness.  
The examiner noticed a fine line surgical scar on the dorsum 
of the left wrist, measuring 15 centimeters.  The examiner 
commented on the solid fusion of the wrist in a neutral 
position.  There was no swelling, tenderness or inflammation.  
There was a bony presence the size of an acorn on the dorsal 
aspect of the wrist.  On the x-ray examination, it was 
determined that they did not show any change since the last 
examination with regard to carpal radial fusion.   

On a visit to a VA physician in October 1982, the veteran 
complained of increasing pain and a chronic ache in the left 
wrist.  The examiner reported an impression of probable 
traumatic arthritis.  In November 1982, the veteran underwent 
removal of an exostosis of the left wrist.  The veteran's 
recovery and progress following the surgery are noted in VA 
records dated in January and February 1983.  By rating action 
of March 1983, a temporary total rating was assigned for the 
veteran's period of convalescence.  

In 1988, the veteran underwent an evaluation for other 
disorders.  In the report, the examiner mentioned that the 
left wrist had been surgically fused in the neutral position.  

Of record are VA therapy notes related to a September 1998 
visit.  The examiner reported that a carpal metacarpal splint 
was constructed to support the left carpal metacarpal joint.  
The veteran reported that his left carpal metacarpal joint 
produced discomfort during his daily activities, particularly 
on movement.  X-rays were taken.  The examiner commented that 
prior studies were not available for comparison.  The x-rays 
revealed complete bony fusion.  The examiner determined that 
the fragmentation of the ulnar styloid process was consistent 
with the probable prior fracture.  The x-rays also revealed 
mild degenerative change of the first metacarpal joint and a 
healed fracture at the base of the right fourth metacarpal.  
The examiner estimated that an artifact overlying the film 
was residual barium.  The examiner further commented that the 
cause of the veteran's pain was not delineated on that study.  

A VA examination was conducted in December 1999.  The veteran 
complained of pain in the left wrist with recurrent cramping 
of the fingers, and that the use of the hand brought on 
cramping and aggravated the pain.  It was noted that the 
veteran had undergone several years of occupational therapy, 
and was given a splint to use when engaging in strenuous 
activity.  The examiner reported that the veteran was right-
handed.  

Physical examination revealed a 6-inch long scar extending 
from the metacarpals to the distal forearm on the dorsum of 
the wrist.  The examiner noted an obvious deformity of the 
surface with some buildup of the bone in some areas and some 
hollows in other areas.  There was zero motion of the wrist 
in any direction, and any attempted motion produced pain.  He 
did not have pain at the first carpometacarpal joint on 
abduction and adduction, and rotation of the thumb.  The 
examiner noted that in comparison to prior studies, the x-
rays revealed bony ankylosis of the carpal and radiocarpal 
joint.  There was no evidence of fracture, pseudoarthrosis or 
change.  The examiner saw a small calcification adjacent to 
the ulnar styloid and estimated that it is from a prior 
fracture deformity.  There was no evidence of acute interval 
change.  The examiner diagnosed fracture of the carpal 
scaphoid in the left, status postoperative multiple 
unsuccessful operations to attain union and status 
postoperative fusion of the left wrist with persistent pain 
and cramping as noted on examination.  The examiner also 
diagnosed degenerative arthritis of the first carpal-
metacarpal joint.  


Legal Analysis

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  
Regulations implementing the Veterans Claims Assistance Act 
of 2000 are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified in pertinent part at 38 
C.F.R. §§ 3.102, 3.159). 

By virtue of the statement and supplemental statements of the 
case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran relative 
to these claims has been obtained and associated with the 
claims folder.  Service medical records were obtained and are 
associated with the claims folder, and the National Personnel 
Records Center has indicated that all available records have 
been forwarded.  There are no indications that Social 
Security Administration (SSA) records need to be obtained.  
In the December 1999 report, the examiner mentioned that the 
veteran receives disability benefits from SSA, but further 
noted that the appellant's retirement was due to an unrelated 
back injury, and no allegation was offered that it was due to 
his left wrist disorder.  Multiple VA examinations were 
conducted, and copies of the reports are associated with the 
file.  Hearings have not been requested, therefore there are 
no transcripts in the claims folder.  Based on the foregoing, 
the Board finds that the provisions to assist and notify the 
appellant under the Veterans Claims Assistance Act of 
2000have been completed.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection is currently in effect for residuals of a 
left (minor) wrist fusion.  A review of the claims folder 
reveals that the veteran is right hand dominant, therefore 
the disability of the left wrist affects the nondominant 
upper extremity.  Handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by 
testing on VA examination.  Only one hand shall be considered 
dominant.  The injured hand, or the most severely injured 
hand, of an ambidextrous individual will be considered the 
dominant hand for rating purposes.  38 C.F.R. § 4.69 (2001). 

The veteran's left (minor) wrist disability is currently 
rated as 20 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5214.  Under Diagnostic 
Code 5214, a 20 percent rating is assigned for favorable 
ankylosis of the minor wrist between 20 degrees and 30 
degrees of dorsiflexion.  A 30 percent rating is assigned for 
ankylosis of the minor wrist in any other position, except 
for favorable.  

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Here, the medical evidence shows that the veteran's wrist has 
been fused in the neutral position and that there is no left 
wrist motion.  Therefore, the wrist is ankylosed as 
contemplated by Diagnostic Code 5214.  However, with the 
wrist ankylosed in the neutral position the wrist position is 
more favorable than a position between 20 and 30 degrees of 
dorsiflexion.  That is, because repeated medical observations 
and findings of record demonstrate that the wrist is fused in 
the neutral position, the record shows that the wrist is in 0 
degrees dorsiflexion, a favorable position.  See 38 C.F.R. 
§ 4.71, Plate I (2001).  Given the clinical findings of 
record and the applicable criteria, the disability picture 
presented does not approximate the criteria for a higher 
rating under Diagnostic Code 5214.  Therefore, there is not a 
question as to which rating should apply.  38 C.F.R. § 4.7.  

The benefit sought on appeal is denied.

In reaching this decision the Board notes that medical 
records document the veteran's complaints of pain on use of 
his left wrist.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the United States Court of Appeals for Veterans Claims 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities, and held that a 
Diagnostic Code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2001) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  In this case, however, there is no evidence of 
disuse atrophy, or incoordination on use which would suggest 
that pathology manifested by pain warrants an increase.  
Moreover, it is well to recall that the assigned compensable 
rating itself is recognition that industrial capabilities are 
impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).
The Board also considered all other potentially applicable 
provisions of the rating schedule, however, after reviewing 
Codes other than 5214 the Board finds that they do not 
provide a basis to assign an increased evaluation.  In this 
regard, the clinical findings of record do not, for example, 
suggest that the disability at issue is in part due to a 
service related neurological or muscle injury.  Therefore, 
Diagnostic Codes used to rate neurological disabilities under 
38 C.F.R. § 4.124a (2001), or muscle injuries under 38 C.F.R. 
§ 4.73 (2001), are not for application in the instant case.  

Overall, the preponderance of the evidence is simply against 
finding that a rating greater than 20 percent is warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Error! Not a valid link.

